 Case 3:19-cv-01113-DWD Document 21 Filed 08/26/21 Page 1 of 4 Page ID #70




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICKY GIBB,                                 )
                                             )
        Petitioner,                          )
                                             )
 vs.                                         )    Case No. 3:19-cv-1113-DWD
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
        Respondent.                          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:



pursuant to 28 U.S.C. § 2255. (Doc. 1) In November 2020, the Court appointed a Federal

Public Defender to represent Gibb and file either an amended petition or a motion to

                                                   sel filed a motion to withdraw, stating

that she could find no non




                                2) As a one-time courtesy, the Court ordered the Clerk of

                                                 brief and extended the deadline for his

response to July 9, 2021. (Doc. 20) The Clerk of Court sent him the document, but Gibb



following reasons, the petition is due to be denied.

                                                 extraordinary situations, such as an error
 Case 3:19-cv-01113-DWD Document 21 Filed 08/26/21 Page 2 of 4 Page ID #71




of constitutional or jurisdictional magnitude or where a fundamental defect has occurred

                                                        Blake v. United States, 723 F.3d 870,

                                                     t use § 2255 to relitigate issues decided

on direct appeal. Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009); White v. United

States, 371 F.3d 900, 902 (7th Cir. 2004). Issues not raised on direct appeal are procedurally

defaulted and may not be raised in a § 2255 motion, unless an inmate shows cause for the

default and actual prejudice, or that he is actually innocent of the crimes of which he was

convicted. Allison v. United States, No. 19-cv-349-SPM, 2021 WL 872138, at *10 (S.D. Ill.

Mar. 9, 2021).

       On December 17, 2014, a superseding indictment charged Gibb with conspiracy to

possess with intent to distribute cocaine and aiding and abetting in violation of 18 U.S.C.

§ 2 and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii) & 846 (Count 1); attempt to interfere with

commerce by robbery and aiding and abetting in violation of 18 U.S.C. §§ 2 & 1951 (Count

2); using or carrying firearms in furtherance of a drug trafficking offense and a crime of

violence and aiding and abetting in violation of 18 U.S.C. §§ 2 & 924(c)(1)(A)(i) (Count 3);

and possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

(Count 4). United States v. Gibb, No. 3:13-cr-30170-DRH-1, Doc. 116 (S.D. Ill. Dec. 17, 2014).

Gibb plead guilty to all charges. Id., Docs. 130 & 132. Gibb stipulated to the fact that he

possessed two firearms. Id.                                         was sentenced to a total

term of imprisonment of 120 months. Id., Doc. 160.

       Section 924(c)(1)(A) provides that any person who uses or carries a firearm in

furtherance of a crime of violence or a drug trafficking crime is subject to certain

                                              2
    Case 3:19-cv-01113-DWD Document 21 Filed 08/26/21 Page 3 of 4 Page ID #72




                                                   e Court issued its decision in United States v.

Davis, 139 S. Ct. 2319. In Davis, the Supreme Court ruled that 18 U.S.C. § 924(c)(3)(B) was

unconstitutionally vague. Davis, 139 S. Ct. at 2336. Gibb argues that his conviction under

§ 924(c)(1)(A) relied on § 924(c)(3)(B) and is thus undermined by Davis. (Doc. 1 at 1) Gibb

                                                   of any firearm or dr

        Because Gibb did not raise these arguments on direct appeal, 1 they are

procedurally defaulted. See Allison, No. 19-cv-349-SPM, 2021 WL 872138, at *10. To

overcome this default, he must show cause and actual prejudice, or that he is actually

innocent of the crimes of which he was convicted. Id. Even if the Court assumes that Gibb

has shown cause for his default because Davis was decided after his conviction and

sentencing, Gibb has not shown actual prejudice. Davis invalidated § 924(c)(3)(B), which

                                                                       one trigger for § 924(c)(1)(A).

Section 924(c)(3)(A) provides an

                                                  See United States v. Anglin, 846 F.3d 954, 965 (7th

Cir. 2017), vacated on other grounds by, Anglin v. United States, 138 S. Ct. 126 (2017). And

                                                          ), 841(b)(1)(A)(ii) & 846 constitute drug

trafficking crimes that also trigger § 924(c)(1)(A). Thus, Davis

conviction under § 924(c)(1)(A), because he was convicted of other crimes that triggered

§ 924(c)(1)(A) independently of § 924(c)(3)(B).



1Gibb waived his right to appeal in his plea agreement. United States v. Gibb, No. 3:13-cr-30170-DRH-1, Doc.
132 at 10 (S.D. Ill. Jan. 23, 2015).

                                                     3
 Case 3:19-cv-01113-DWD Document 21 Filed 08/26/21 Page 4 of 4 Page ID #73




       Gibb has also not excused his default by showing actual innocence. To satisfy this

exception to procedural default, Gibb must show

likely than not that no reasonable juror would have found petitioner guilty beyond a

                    Gladney v. Pollard, 799 F.3d 889, 896 (7th Cir. 2015) (quoting House v.

Bell, 547 U.S. 518, 537 (2006)). Gibb has not pointed to any new evidence. He does now

claim that he never possessed a firearm during the incident for which he was arrested

and convicted. (Doc. 1 at 2) However, this assertion directly contradicts facts to which he

stipulated when entering his plea agreement. See United States v. Gibb, No. 3:13-cr-30170-

DRH-1, Doc. 133 (S.D. Ill. Jan. 23, 2015). Thus, Gibb has not shown actual innocence, and

his petition is procedurally defaulted.



Withdraw (Doc. 10) is GRANTED

§ 2255 (Doc. 1) is DENIED; and this action is DISMISSED with prejudice. The Clerk of

Court is DIRECTED to enter judgment accordingly.

SO ORDERED.

       Dated: August 26, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                            4
